    Case 2:20-cr-00015-Z-BR Document 750 Filed 09/08/20              Page 1 of 1 PageID 2105

                           IN THE LINITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      AMARILLO DIVISION

LTNITED STATES OF AMERICA                         $
                                                  $
     Plaintiff,                                   $
                                                  $
v                                                 $              2:20-CR -15-Z-BR-(3 0)
                                                  $
JOHN DAVID RAMIREZ                                $
                                                  $
     Defendant.                                   $


                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCEITNING PLEA OF GUILTY

          On August 21,2020, the United States Magistrate Judge issued a Report and Recommendation

Conceming Plea of Guilty ("Report and Recommendation") in the above referenced cause. Defendant

John David Ramirez filed no objections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. $ 636(b)(1). The Court independently examined all relevant matters of

record in the above referenced cause-including the elements of the offense, Factual Resume, Plea

Agreement, and Plea Agreement Supplement-and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

John David Ramirez was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant

John David Ramirez; and ADJUDGES Defendant John David Ramirez guilty of Count Thirty-Five in

violation of 21 U.S.C. gg 841(aXl) and S 1@)(1)(C). Sentence will be imposed in accordance with

the Court's sentencing scheduling order.


          SO ORDERED, Septemb      er / ,2020.


                                                      M       W.T.   KACSMARYK
                                                          TED STA     S DISTRICT JUDGE
